Case: 09-60737     Document: 00511237737          Page: 1    Date Filed: 09/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 20, 2010
                                     No. 09-60737
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JUAN CORTINOVIS, also known as Juan Carlos Cortinovis,
also known as Juan Carlos Cortinovia,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A014 707 441


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Juan Cortinovis has filed in this court a petition for review of an order by
the Board of Immigration Appeals (BIA) affirming an immigration judge’s (IJ)
denial of his application for cancellation of removal. After briefing in this case
was complete, Cortinovis submitted a letter pursuant to Federal Rule of
Appellate Procedure 28(j) notifying us of the United States Supreme Court’s
decision in Carachuri-Rosendo v. Holder, 130 S. Ct. 2577 (2010). Because the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60737    Document: 00511237737 Page: 2       Date Filed: 09/20/2010
                                 No. 09-60737

Supreme Court’s holding in Carachuri-Rosendo rejected the same reasoning
used by the BIA in Cortinovis’s case, Cortinovis argues that the BIA’s decision
should be overturned, and that his case should be remanded to the BIA for
reconsideration of his application for cancellation of removal. The Respondent
concurs with Cortinovis’s request for a remand. Because the legal basis for the
BIA’s determination that Cortinovis was ineligible for cancellation of removal
was invalidated by the Supreme Court in Carachuri-Rosendo, we GRANT his
petition for review and REMAND this case to the BIA for further proceedings to
adjudicate his application for cancellation of removal. In light of the remand, we
decline to address the remaining issues raised in Cortinovis’s initial brief. We
also deny Cortinovis’s request to issue an order permitting him to reenter the
United States at this time.




                                        2